Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 has been considered.

Allowable Subject Matter
3.	Claims 1-15 are allowed.

         					Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR

PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        09/13/21